Citation Nr: 1216987	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for voice box injury.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from October 1968 to June 1972, which included service in the Republic of Vietnam, and from August 1980 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of July 2007 and October 2008.  

In January 2012, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the transcript of the hearing is in the claims folder.


FINDINGS OF FACT

1.  Residuals of a voice box injury are not shown in service and such residuals are not etiologically related to service.

2.  Peripheral neuropathy of the lower extremities was not present in service and is not etiologically related to service or to service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Voice box injury was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by active service, the incurrence or aggravation of acute or subacute peripheral neuropathy during such service may not be presumed nor is it due to service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for voice box injury and peripheral neuropathy of the lower extremities.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA letters were provided to the Veteran in April 2007 (voice box injury), June 2008 (both claims) and February 2009 (voice box injury secondary to herbicide exposure).  Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claims, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds that VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that service treatment records (STRs) and VA and private medical records have been associated with the claims folders.  

The Board also finds that no additional development, as for medical opinions or examinations is necessary.  The Veteran was provided adequate VA examinations for the claims being decided.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

Evidentiary development in the matters is complete to the extent possible.  The Veteran has not identified any other pertinent evidence that remains outstanding.  The Veteran was provided a hearing before the undersigned as well as a hearing at before a RO hearing officer.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

II.  Legal Principles 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in order to more thoroughly reflect the holding in Allen, that secondary service connection is available for chronic aggravation of a nonservice-connected disorder.  The revised § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313. 

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran served in Vietnam during his first period of service and is presumed to have been exposed to herbicides such as Agent Orange.  

      A.  Voice Box Injury

Service treatment records (STRs) are negative for any mention of voice box injury.  However, they do show that the Veteran struck the right side of his face when his tank hit a land mine in June 1970 while in Vietnam.  Accordingly, service connection is in effect for residuals of jaw injury.  The Veteran spent 19 months in Vietnam and was engaged in combat.  He was treated for malaria following his return to the United States.  The Veteran was treated and diagnosed two times in 1971 with bronchitis and laryngitis.  Treatment was with antibiotics and Robitussin, and the Veteran was instructed to decrease smoking and talking.  His April 1972 report of examination at separation was negative for hoarseness, laryngitis or voice box injury.  Mouth and throat and head and neck were noted as normal.  STRs from the second period of service are negative for any relevant findings.  His June 1983 report of examination at separation was also negative for vocal cord injury or paralysis.  

Following service, private treatment records dated in April 1998 show a diagnosis of hoarseness.  Treatment was voice rest and he was advised to stop smoking.  In May 1998, there is a diagnosis of true left vocal cord paralysis.  In September 1998, there was a notation that he had vocal cord paralysis for a couple of years.  Also in September 1998, there was a diagnosis of chronic bronchitis from cigarette smoking.  

The Veteran was afforded a VA dental and oral examination in May 2007.  There were no findings relevant to voice box injury.  

In October 2007, the Veteran underwent a VA Otolaryngology consultation.  The Veteran reported that he had a history of left vocal cord dysfunction and alleged that he had been diagnosed with left true vocal cord paresis in Vietnam.  He reported smoking a pack of cigarettes per day.  On physical examination, his voice was noted as strong.  Flexible laryngoscopy showed left true vocal cord paresis but with good approximation of the vocal cords on coughing and vocalization.  There were no vocal cord or laryngeal lesions.  The assessment was left true vocal cord paresis.  

The Veteran was afforded a VA examination specifically for voice box injury in December 2008.  The examiner noted that the Veteran's claims folder was carefully reviewed.  He noted the Veteran's complaints of having sustained some type of laryngeal abnormality in Vietnam.  The Veteran reported being involved in several explosions in Vietnam.  He reported that voice problems have been present since that time to the present.  He reported difficulties with his vocal cords which cause his voice to be abnormal.  He also reported slight difficulty breathing on exertion.  The examiner noted that a June 2007 laryngoscopy showed left true vocal cord paralysis.  Tinnitus and hearing loss were also noted.  Left ear drum injury with slag requiring myringoplasty on left was noted.  

Physical examination included head with no lesions or abnormalities, oral cavity normal, pharynx normal, larynx, indirect laryngoscopy showing paramedian paralysis of the left true vocal cord with good compensation.  There were no external abnormalities of the larynx or other neck structures.  

The examiner stated that the Veteran has vocal cord paralysis but his voice is not extremely disturbed because of the crossover from the right true vocal cord.  At times when he talks a lot he will get tired and the right true vocal cord with not compensate and his voice will change.  The left paresis will also create some obstruction of the larynx.  The examiner stated that he was not certain of the etiology of this nerve, but paramedian paralysis of the larynx is caused by recurrent nerve abnormalities and loss of function.  There are many things that could cause this, and from a historical point, the examiner was unable to determine which without speculation.  The fact remains, however, that the Veteran does have left true paramedian vocal cord paralysis.  

The Veteran was afforded a VA dental and oral examination in July 2010.  There were no findings relevant to voice box injury.  

The Veteran testified at the RO before a Decision Review Officer (DRO) in June 2010.  He stated that his voice box was injured in Vietnam after drinking a large amount of water, eating the local food and being slapped in the throat with brush.  He described being hospitalized in Vietnam and having his throat swabbed but no other testing involving his throat.  He has lost his voice once to two times per year since that time.  He reported no current treatment for this problem.  

VA treatment records do not reflect current treatment for voice box injury.  

In January 2012, the Veteran testified before the undersigned that he drank a lot of liquid and ate food in villages while in Vietnam while patrolling.  He lost his voice over there and the doctor told him it was from smoking but then he was told in the hospital they did not really know what was wrong with him.  He also noted that he was hit in the tank while in Vietnam.  

To the extent that he urges that this claim should be allowed under 38 C.F.R. § 3.309 (e), the Board initially notes that there is no presumption for voice box injury.  

Despite the Veteran's assertion in October 2007 that he had been diagnosed with vocal cord paresis in Vietnam, there is no evidence of this disability in the Veteran's STRs.  On the contrary, the June 1983 service separation examination is negative for residuals of a vocal cord injury or vocal cord paralysis.  Likewise, there is no medical evidence suggesting that the Veteran had vocal cord paralysis until 1998, many years after service.  Furthermore, there is there competent evidence that his current condition is etiologically related to service.  While there is in-service treatment for upper respiratory complaints during service, the reason for the treatment was not voice box injury but rather the aforementioned bronchitis and laryngitis.  The Board observes that these conditions appear to be medically attributed at least in part to smoking.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim.  Specifically, while the record clearly shows post service treatment findings of true vocal cord paralysis, there is no competent evidence linking the condition to service.  In fact, VA examination undertaken to ascertain the likelihood of whether there was a link between current disability and service indicates that there is no basis to conclude there is any such link.  No health care provider has suggested that current voice box injury is causally related to service.  

The Board recognizes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's testimony and correspondence to VA in which it is alleged that he has this disability due to service.   The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of pain and other symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layperson, without the appropriate medical training and expertise, the Veteran is not competent to provide a probative (persuasive) opinion on a medical matter such as the etiology of any current voice box disability.  Since the Veteran is not competent to provide probative evidence in this regard, the statements of the Veteran contending that his claimed disabilities are etiologically related to either service or in-service herbicide exposure are not competent.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The record unequivocally contains no competent medical evidence relating voice box injury to service.  

With respect a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to his assertions that he has had symptoms of this disability since service.  To reiterate there is no evidence of any voice box injury complaints during service or until his diagnosis in 1998.  The Board finds it significant that the Veteran did not complain of any voice box disability at the time of his 1983 service separation examination and physical examination at that time revealed no vocal box disability. 

Accordingly, service connection is not warranted for the claimed disability of residuals of a voice box injury.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claim.

B.  Peripheral Neuropathy of the Lower Extremities

STR's contain no complaints or findings of neuropathy.  

Service connection for diabetes mellitus type II was granted in a May 2008 rating decision.  The Veteran filed this claim in June 2008.  He stated in July 2008 that he is taking no current medication for this alleged disability but that he receives related treatment at the Jackson VA medical center.  


The Veteran was afforded a VA examination for peripheral nerves in September 2008.  The examiner noted that the evaluation was for diabetic neuropathy.  The Veteran was diagnosed as diabetic a couple of years prior and was on oral agents.  He reported intermittent numbness in the thighs and feet.  He could walk 1/2 mile before his legs give out.  He could continue on after a few minutes rest.  Examination revealed normal gait and station with good heel/toe/tandem walk.  Strength was 5/5 and sensory was intact.  Temperature sense was diminished in patchy fashion, more on the left.  Vibration sense was mildly impaired at the ankles.  The assessment was some underlying possible polyneuropathy but exam was atypical and need to exclude other possible causes.  Addendum indicated that SPEP showed a subacute inflammatory pattern.  B12, folate, B1, B6, ESR, RPR, and ANA were normal.  Likewise EMG studies were normal.  MRI sowed increased lordosis, T11-12 degenerative endplate changes, lower thoracic spine L4-5 disc desiccation, L3-4 disc bulge and L4-5 disc bulge causing severe bilateral foraminal stenosis.  After obtaining a history from the Veteran and examining the Veteran, the examiner opined, "Cannot make a diagnosis of diabetic polyneuropathy."  

The Veteran testified at the RO before a Decision Review Officer (DRO) in June 2010.  He stated that his arms and legs go to sleep on him.

The Veteran was afforded an additional VA examination for peripheral nerves in July 2010.  The examiner noted that the evaluation was for diabetic neuropathy and that he previously examined the Veteran in September 2008.  The Veteran reported intermittent numbness in the entire leg bilaterally.  He could walk 10 feet before his legs feel weird and he has to stop.  He could continue on after 10 to 15 minutes rest.  He denied sphincter disturbance or diarrhea.  Examination revealed normal gait and station with good heel/toe/tandem walk.  CN II-XII were intact except decreased temperature sense left V1.  Motor strength was 5/5 with normal tone, bulk, dexterity and coordination.  Sensory was intact to fine touch, vibration and position.  Temperature sense was decreased in patchy fashion on both sides.  Areflexic.  The assessment was patchy sensory loss that is not consistent with diabetic neuropathy.  Need NCV's.  The addendum indicated that NCV's were normal.  There was mild delay in distal median latency bilaterally.  Again, the examiner could not make a diagnosis of diabetic polyneuropathy.  

EMG report dated in July 2010 shows that the lower extremities were normal.  The examiner interpreted the testing and noted that the "paresthesias" of the lower extremities upon walking were are not explained by large fiber neuropathy and lumbar radiculopathy.  

In January 2012, the Veteran testified before the undersigned that he was initially diagnosed with numbness in the legs about three years prior, after he was diagnosed with diabetes.  He believes the condition was related to diabetes.  

To the extent that he urges that his claim should be allowed under 38 C.F.R. § 3.309 (e), the Board initially notes that there is no presumption for this disability under that regulation.  There was no finding of acute or subacute peripheral neuropathy manifested within a year of the last exposure to an herbicide agent during service.  

The Board finds that the preponderance of the evidence is against this claim.  While it is undisputed that the Veteran suffers from patchy sensory loss, this has been affirmatively found to be not consistent with polyneuropathy.  On the contrary, a diagnosis of diabetic polyneuropathy was not supported by neurological testing, as noted in the most recent VA examination report.  The medical opinion evidence that there is no current lower extremity neuropathy due to diabetes mellitus is uncontroverted.  Thus, secondary service connection is not warranted.  Furthermore, the medical evidence fails to show that any current lower extremity peripheral neurological disability is directly related to service.  The Veteran's complaints were first noted decades after service, by his own admission approximately three years ago.  No health care provider has indicated that there is peripheral neuropathy of the lower extremities that is related to service.  

The Board has carefully considered the Veteran's testimony and correspondence to VA in which it is alleged that he has neuropathy of the lower extremities due to diabetes.  However, as a layperson, he is not competent to attribute his symptoms to an actual disorder or disability.  Furthermore, the VA examiners have considered the Veteran's complaints but found that a diagnosis of diabetic peripheral neuropathy could not be made.  

Accordingly, service connection is not warranted for peripheral neuropathy of the lower extremities.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for voice box injury is denied.

Service connection for peripheral neuropathy of the lower extremities, including as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


